Judgments of the Special Term and Appellate Division modified by adding to the third clause of the Special Term *Page 618 
judgment, which is as follows: "Third, that the defendant Isabel Lucchesi Guillemin is not entitled to any share or portion of the estate of said Benjamin Hart, the testator, and has no interest therein," the following "excepting such claim, if any, to the residuary estate as she may hereafter be able to establish in the event that the testator's nephew, Michael Hart, shall die without having exercised the power of appointment granted him by the Eleventh clause of the testator's will and without leaving issue him surviving," and as thus modified affirmed, without costs to any party; no opinion.
Concur: CULLEN, Ch. J., WERNER, HISCOCK, CHASE, COLLIN and HOGAN, JJ. Absent: WILLARD BARTLETT, J.